Rost, J.
In this case a re-hearing'having been asked by the counsel for the General Council, and the court being of opinion that the General Council, under the act of 1845, is entitled to a privilege for the taxes for the year 1845, and the counsel for the Citizens’ Bank consenting to an amendment of the decree so as to allow the amount claimed for taxes for that year, with privilege :
It is ordered by the court that, the decree heretofore rendered be so amended as to allow the sum of three hundred dollars, with privilege to be paid out of the funds coming to the Citizens’ Bank, and that the General Council be recognized as ordinary creditors for the balance of their claim, to wit, the sum of twenty-six hundred and twenty dollars and fifty cents, and be paid accordingly. And it is further ordered that the costs of the appeal of the General Council be paid by the Citizens’ Bank.
Slidell, J.
I am in favor of opening this case by rehearing, for the reasons expressed in my former opinion.